                                                    Case 2:20-cv-00923-KJD-NJK Document 9 Filed 06/22/20 Page 1 of 3



                                               1    JONATHAN T. REMMEL, Esq. (8627)
                                                    jremmel@remmellaw.com
                                               2
                                                    REMMEL LAW FIRM
                                               3    804 South Jones Blvd
                                                    Las Vegas, NV 89107
                                               4    Ph. (702) 522-7707
                                               5    Fx. (702) 475-4040
                                                    Attorney for Plaintiff
                                               6    MAGDALENA KROWICKI
                                               7
                                                                                UNITED STATES DISTRICT COURT
                                               8
                                                                                      DISTRICT OF NEVADA
                                               9
                                               10   MAGDALENA KROWICKI,
                                                                                                        Case No.: 2:20-cv-00923-KJD-NJK
Remmel Law Firm




                                               11                 Plaintiff,
                  A Professional Corporation




                                                           vs.
                                               12
                                               13   LOWE’S HOME CENTERS, LLC, a Nevada                   STIPULATED MOTION AND ORDER
                                                    Foreign Limited-Liability Company dba                TO EXTEND DEADLINE FOR FILING
                                               14   LOWE’S STORE #1836; DOES 1 through 10;               OPPOSITION TO DEFENDANT’S
                                               15   and ROE CORPORATIONS 1 through 10,                   MOTION TO DISMISS PUNITIVE
                                                    inclusive,                                           DAMAGES
                                               16
                                                                  Defendants.
                                               17
                                               18
                                                           IT IS HEREBY STIPULATED by and between, Plaintiff Magdalena Krowicki
                                               19
                                               20   (“Plaintiff”) by and through her attorney, Jonathan T. Remmel, Esq. of the Remmel Law Firm,

                                               21   and Defendant Lowe’s Home Centers, LLC (“Defendant”) by and through its attorney, Ashlie L.
                                               22
                                                    Surur, Esq. of Hall, Jaffe & Clayton, LLP, that the time for Plaintiff to file her opposition to
                                               23
                                                    Defendant’s Motion to Dismiss Punitive Damages (Doc #5), filed May 29, 2020, be extended to
                                               24
                                               25   and including Friday, June 26, 2020.

                                               26          IT IS FURTHER STIPULATED that as a result of counsel for Plaintiff’s office having
                                               27
                                                    difficulties with receiving e-filings from the court, the Motion to Dismiss was inadvertently
                                               28
                                                    overlooked and the deadline to oppose was never calendared.



                                                                                                  -1-
                                                    Case 2:20-cv-00923-KJD-NJK Document 9 Filed 06/22/20 Page 2 of 3



                                               1           Pursuant to Rule 6(b)(1)(B) which provides that for any act that must be done by a party
                                               2
                                                    to a federal court proceeding within a specified time frame, the court may “for good cause,
                                               3
                                                    extend the time…after the time has expired if the party failed to act because of excusable
                                               4
                                               5    neglect.”

                                               6           The parties to this matter stipulate that good cause exists to extend the deadline due to
                                               7
                                                    excusable neglect pursuant to Rule 6(b)(1)(B) and motion this Court to grant Plaintiff an
                                               8
                                                    extension to, and including, Friday, June 26, 2020 within which to file her opposition to
                                               9
                                               10   Defendant’s Motion to Dismiss Punitive Damages (#5).
Remmel Law Firm




                                               11
                  A Professional Corporation




                                                       DATED: 06/18/2020                            DATED: 06/18/2020
                                               12
                                               13      REMMEL LAW FIRM                              HALL JAFFE & CLAYTON, LLP
                                               14      /s/ Jonathan T. Remmel                       /s/ Ashlie L. Surur
                                               15      JONATHAN T. REMMEL, ESQ. (8627)              ASHLIE L. SURUR, ESQ. (11290)
                                                       804 South Jones Boulevard                    7425 Peak Drive
                                               16      Las Vegas, NV 89107                          Las Vegas, NV 89128
                                                       Attorney for Plaintiff,                      Attorney for Defendant,
                                               17
                                                       MAGDALENA KROWICKI                           LOWE’S HOME CENTERS, LLC
                                               18
                                               19
                                               20
                                                                                               ORDER
                                               21
                                                           Pursuant to the parties’ stipulation, IT IS SO ORDERED. Plaintiff shall have to and
                                               22
                                               23   including Friday, June 26, 2020 within which to file her opposition to Defendant’s Motion to

                                               24   Dismiss (Doc #5), filed May 29, 2020.
                                               25
                                               26     Dated: 06/22/2020                 UNITED STATES DISTRICT JUDGE
                                               27
                                               28




                                                                                                  -2-
Case 2:20-cv-00923-KJD-NJK Document 9 Filed 06/22/20 Page 3 of 3
